Citation Nr: 0944803	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  96-18 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for lumbosacral strain and 
degenerative disc disease at L5-S1, to include as secondary 
to bilateral chondromalacia.


REPRESENTATION

Veteran represented by:	Joshua J. Smith, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to April 
1973, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision of the Department 
of Veterans Affairs (VA), Atlanta, Georgia, Regional Office 
(RO), which denied service connection for a back condition.  
The Veteran disagreed with such decision and subsequently 
perfected an appeal.   

In May 2005 and August 2007, the Board remanded this claim to 
the RO for additional development, including a hearing before 
a member of the Board sitting at the RO and a VA examination 
to determine the extent and etiology of the Veteran's lumbar 
spine disability.  That development was completed and the 
case was returned to the Board for appellate review.  

In February 2007, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.     


FINDING OF FACT

The Veteran's lumbar spine disability, diagnosed as 
lumbosacral strain and degenerative disc disease at L5-S1, is 
not related to any disease, injury, or incident of service; 
was not manifested within one year of service discharge; and 
was not caused or aggravated by the Veteran's service-
connected bilateral chondromalacia disability.


CONCLUSION OF LAW

The Veteran's lumbar spine disability, diagnosed as 
lumbosacral strain and degenerative disc disease at L5-S1 was 
not incurred in or aggravated by the Veteran's active duty 
military service; may not be presumed to have been incurred 
in or aggravated by such service; and is not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006), 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by a March 2004 letter.  
This letter fully addressed all three notice elements; 
informed the Veteran of what evidence was required to 
substantiate his service connection claim; and of the 
Veteran's and VA's respective duties for obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In a March 2006 letter and April 2006 attachment to a notice 
letter, the RO advised the Veteran as to how disability 
ratings and effective dates are awarded, as required in 
Dingess/Hartman.  See 19 Vet. App. at 486.  While the March 
2004, March 2006 and April 2006 notice letters were issued 
after the initial rating decision in August 1994, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that VA could cure such a timing problem by 
readjudicating the Veteran's claim following a compliant VCAA 
notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  The Court clarified that the 
issuance of a statement of the case could constitute a 
readjudication of the Veteran's claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  In the instant case, 
after the March 2004, March 2006 and April 2006 VCAA letters 
were issued, the Veteran's claim was readjudicated in the 
October 2004 and March 2009 Supplemental Statements of the 
Case (SSOC).  Therefore, any defect with respect to the 
timing of the VCAA notice has been cured.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, VA medical records, private medical records, 
medical articles, and statements submitted by or on behalf of 
the Veteran.  Significantly, the record does not otherwise 
indicate any additional obtainable evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  As noted, in February 2007, the Veteran was 
provided a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  A copy of the hearing transcript is of 
record and has been reviewed.  Further, the Veteran was 
provided with a VA spine examination in November 2008.  
Therefore, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist the claimant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Furthermore, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

In this case, the Veteran seeks service connection for a 
lumbar spine disability, diagnosed as lumbosacral strain and 
degenerative disc disease at L5-S1, which he attributes to 
his active duty service, specifically a back injury sustained 
while lifting up a patient in a full body cast.  See id.  
Alternatively, the Veteran contends that his lumbar spine 
disability is related to his service-connected bilateral 
chondromalacia disability.  See February 2007 Board Hearing 
Transcript; November 2008 VA Spine Examination Report.  
Service connection is currently in effect for the Veteran's 
bilateral chondromalacia disability.  See June 1974 Rating 
Decision; October 2005 Rating Decision.  The Veteran's 
military occupational specialty was a medical service 
specialist.

On review of the record, the Board finds that service 
connection for a lumbar spine disability, diagnosed as 
lumbosacral strain and degenerative disc disease at L5-S1, 
based on all theories of entitlement, presumptive, direct, 
and secondary, must fail.

Initially, the Board notes that the Veteran has a current 
disability of lumbosacral strain and degenerative disc 
disease at L5-S1 to meet the threshold requirement for a 
service connection claim.  See November 2008 VA Spine 
Examination Report.  

Review of the Veteran's STRs reveal complaints of low back 
pain in-service, and an assessment of acute lumbosacral 
strain and no herniated nucleus pulposus (HNP).  See 
September 1970 Chronological Record of Medical Care.  There 
are no further complaints, treatment, or diagnoses of any 
lumbar spine disability in-service.    

Although there is evidence of a lumbar spine injury in-
service, there is no probative and positive medical nexus 
evidence revealing a relationship between the Veteran's 
current lumbar spine disability and his service.  In fact, 
the record contains negative nexus opinions.  In this regard, 
the claims folder contains a February 2007 statement from Dr. 
R.D.A. of Decatur, Georgia.  In such statement, the Veteran 
reported an in-service injury to the lumbar spine while 
lifting a patient, and post-service injury to the lumbar 
spine while again lifting a patient while serving as a 
licensed practical nurse.  After review of the Veteran's 
prior medical records, Dr. R.D.A. opines that the Veteran's 
lumbosacral strain sustained in 1970 "would have healed long 
ago; thus, low back complaint is not considered service 
related."  See February 2007 Private Treatment Letter from 
Dr. R.D.A.  Further, the Veteran underwent a compensation and 
pension (C&P) examination at the VA Medical Center (VAMC) in 
Atlanta, Georgia, in November 2008.  The examiner noted the 
Veteran's medical history, including his lumbar spine injury 
in 1970, a post-service injury to the lumbar spine in 1973, 
and a post-service motor vehicle accident resulting in lumbar 
spine injury in 1978, and assessed lumbosacral strain and 
degenerative disc disease at L5-S1 based on an MRI of the 
lumbar spine.  See November 2008 VA Spine Examination Report.  
After review of the Veteran's medical history and physical 
examination, the examiner noted that he supported Dr. 
R.D.A.'s assessment that the "lumbosacral strain sustained 
in military service in 1970 should have healed and not caused 
chronic impairment," and opined that "because the [Veteran] 
has had multiple injuries to the low back after military 
service," he is "unable to determine that [the Veteran's] 
back disability is at least as likely as not related to 
military service without mere speculation."  See id.  The 
Veteran has not provided a medical nexus opinion to the 
contrary, and the evidence of record fails to reveal evidence 
showing a relationship between the Veteran's current lumbar 
spine disability and his service.    

Further, there is no evidence of the Veteran's lumbar spine 
arthritis disability within the first post-service year.  See 
38 C.F.R. §§ 3.307, 3.309 (2009).  In fact, the first 
indication of any lumbar spine disability is reflected in a 
July 1985 Private Treatment Letter from Dr. W.C.C. revealing 
a lumbar spine injury suffered during a motor vehicle 
accident, dated approximately twelve years post-service.  The 
Board notes that in a November 2008 VA Spine Examination 
Report, the Veteran states that he first suffered a lumbar 
spine injury post-service in 1973.  However, there is no 
medical evidence of record indicating a diagnosis of lumbar 
spine arthritis in 1973, within the first post-service year.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   

Service connection is also warranted for a disability that is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  During the pendency of this 
appeal, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 
52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  
The intended effect of this amendment is to conform VA 
regulations to the Allen decision.  Id.  Because VA has been 
in compliance with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.  

However, review of the evidence of record reveals no positive 
and probative medical nexus between the Veteran's lumbar 
spine disability and his service-connected bilateral 
chondromalacia disability.  In fact, the claims folder 
contains both positive and negative medical nexus opinions.  
In this regard, the record contains a May 2007 statement 
provided by Dr. J.D. of Smyrna, Georgia.  According to such 
statement, the Veteran reported that he started having knee 
problems prior to service and started having back problems 
in-service when he lifted a patient in a full body cast, and 
Dr. J.D. opined that "based on the [Veteran's] history, 
previous doctor records, exams, and x-rays, it is [his] 
opinion that [the Veteran] over the course of several years 
developed recurrent low back pain as a result of may years of 
bilateral knee pain."  See May 2007 Private Treatment Letter 
from Dr. J.D.  Dr. J.D. further opines that the "use of a 
knee brace and cane also contributed to more upright posture 
which over time assisted abnormal weight bearing, production 
of pain, and acceleration of degenerative processes" of the 
lumbar spine.  See id.   The record also contains a November 
2008 VA medical opinion in which the examiner opined that 
"the Veteran's back disability is least likely as not 
related to his service-connected bilateral chondromalacia."  
See November 2008 VA Spine examination Report.  The November 
2008 VA examiner also noted that the Veteran did not have a 
leg length discrepancy "which would argue against knee pain 
contributing to low back pain," and that the Veteran had 
multiple post-service injuries to the lumbar spine "which 
likely caused [his] degenerative disc disease."  See id.  
The November 2008 VA examiner reviewed the Veteran's medical 
records and consulted an orthopedics surgeon prior to making 
his opinion.  On review, the Board gives greater probative 
weight to the November 2008 VA medical opinion, as opposed to 
the May 2007 private medical opinion, for the following 
reasons.  

The November 2008 VA examiner had the benefit of review of 
the claims folder, including the Veteran's post-service 
treatment records, which revealed other injuries to the 
lumbar spine.  Although review of the claims file alone does 
not automatically render the examiner's opinion competent or 
persuasive (see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008)), review of the claims file in this case included 
evidence weighing against the Veteran's claim that his lumbar 
spine disability is related to his bilateral knee disability; 
therefore, the private physician's opinion is considered less 
informed.  As noted, the Veteran's post-service medical 
history includes an injury to the lumbar spine in 1973 and a 
post-service motor vehicle accident resulting in lumbar spine 
injury in 1978, which the November 2008 examiner opined lead 
to his lumbar spine disability, and the May 2007 private 
physician failed to discuss.  See July 1985 Private Treatment 
Letter from Dr. W.C.C.; February 2007 Board Hearing 
Transcript; November 2008 VA Spine Examination Report.  The 
May 2007 private physician merely relied on the Veteran's 
statements that he suffered from knee disability prior to 
service and a back injury in-service to opine that the 
Veteran's lumbar spine disability was related to his knee 
disability.  Further, the private physician gives no basis 
for his opinion nor a statement of the evidence he relied on 
in making his opinion.  The Court of Appeals for Veterans 
Claims has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value. See, e.g., Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Additionally, 
the evidence of record (lack of persistent symptoms of a 
lumbar spine disability in-service, and multiple post-service 
lumbar spine injuries, along with the first evidence of any 
such disability being approximately twelve years post-
service) weighs against the Veteran's service connection 
claim.  Such evidence constitutes negative evidence tending 
to disprove the assertion that the Veteran was disabled from 
any disease or injury during service, or any service-
connected disability.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting evidence to disprove the 
existence of an alleged fact); see also Maxson v. West, 12 
Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered as a 
factor, along with other factors concerning the veteran's 
health and medical treatment during and after military 
service).  Furthermore, the private doctor failed to discuss 
or account for the effect that such post-service injuries may 
have on the Veteran's lumbar spine disability.  Therefore, 
the Board finds the May 2007 private physician's opinion to 
be of low probative value due to its speculative nature.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.   

The Board acknowledges the July 2007 statement of J.D. a 
licensed practical nurse, which discusses J.D.'s knee 
disability and its relationship to her low back pain.  Based 
on this July 2007 statement, the Veteran seems to argue that 
because there is a relationship between J.D.'s knee 
disability and her low back pain, there is a relationship 
between his knee disabilities and his current lumbar spine 
disability.  The Veteran's contention is without merit.  
Medical opinions on the specific case under consideration are 
probative, while generic statements (not specific to the 
Veteran) of claimed medical relationships are not. Further, 
the evidence of record as discussed above weighs against the 
Veteran's service connection claim.  
	
In light of the above evidence, the Board finds that the 
Veteran's lumbar spine disability is not proximately due to 
or the result of his service-connected bilateral 
chondromalacia disability, or otherwise related to active 
service.      

In sum, the Board finds the only evidence relating the 
Veteran's lumbar spine disability to service or his service-
connected bilateral chondromalacia disability is the 
Veteran's own statements.  The Board notes that the Veteran 
is competent to describe his symptomatology.  See Layno, 6 
Vet. App. at 469.  However, the Veteran's opinion, as to a 
medical matter, is without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See, e.g., Routen, 10 Vet. App. at 186; Espiritu, 
2 Vet. App. at 494-95. 

For the reasons discussed above, the Board concludes that a 
lumbar spine disability, diagnosed as lumbosacral strain and 
degenerative disc disease at L5-S1, was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred therein, and is not proximately due to or the result 
of his service-connected bilateral chondromalacia disability. 



(CONTINUED ON NEXT PAGE)



The benefit-of-the-doubt doctrine has been considered; 
however, as the preponderance of the evidence is against the 
claim, it is inapplicable in the instant appeal.  38 U.S.C.A. 
§ 5107(b); see also Gilbert, 1 Vet. App. at 54.   


ORDER

Entitlement to service connection for lumbosacral strain and 
degenerative disc disease at L5-S1, to include as secondary 
to bilateral chondromalacia is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


